         Case 9:19-cv-00165-DWM Document 26 Filed 07/07/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


BUFFALO FIELD CAMPAIGN,                        CV 19-165-M-DWM

                      Plaintiff,                   JUDGMENT

  vs.

UNITED STATES DEPARTMENT
OF THE INTERIOR, NATIONAL
PARK SERVICE,

                      Defendant.


        This action came before the Court for determination on the record. A

decision has been rendered.

        IT IS ORDERED AND ADJUDGED, in accordance with the Court’s

Opinion and Order filed this date (Doc. 25), that the parties’ summary judgment

motions are both granted in part and denied in part as follows:

        The Park Service’s motion (Doc. 14) is granted as to Count I and as to the

full disclosure of the draft EA under Count II. It is denied in all other respects.

        Buffalo Field Campaign’s motion (Doc. 20) is DENIED as to Count I and

granted as to Count II in that the Park Service is required to disclose AR_0068-69,

0075, 0078-94, 0101-03, 0104-17, 0195-96, 0199-200, 0206-07, and 0208-09 in

their entirety. The draft EA is remanded to the Park Service to perform a
       Case 9:19-cv-00165-DWM Document 26 Filed 07/07/20 Page 2 of 2



segregability analysis. An updated disclosure related to the draft EA shall be

provided to the Buffalo Field Campaign within thirty (30) days.

      Dated this 7th day of day of July, 2020.

                                TYLER P. GILMAN, CLERK

                                By: /s/ Nicole Stephens
                                Nicole Stephens, Deputy Clerk
